DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-5, 8-20, 22, 23 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formal issues set forth in the previous office action. Following is a restatement discussing allowability.
The claimed method of treating contaminated oil, entailing specific steps of producing an ozonated brine solution, adding the ozonated brine solution to contaminated oil and additionally adding a coagulant and a surfactant, mixing to cause formation of an emulsion, and the subsequent separation steps, is considered to distinguish over the prior art.
The prior art does not disclose or suggest the technique claimed entailing mixing a contaminated oil with an ozonated brine solution, in combination with the other features.
Buschmann (US 2016/0068417) was cited in the written opinion for the corresponding PCT application. Applicant submitted remarks in this application on 27 January 2021 in reply to the written opinion. The office agrees with Applicant’s remarks (see pp. 6-7), namely that Buschmann does not teach or suggest the method encompassed by the instant claims.
Buschmann, as argued by Applicant, is primarily directed to treatment of impaired water. While there is brief mention of “enhancing separation and recovery of oil” and “oil and/or organic phase separation” (see [0009]), the specification does not provide any details regarding implementing such an embodiment. Disclosure with respect to oil separation entails separating oil from an impaired water (see [0097]-[0106]). Buschmann fails to teach and or suggest the claimed steps of adding ozone to a prepared brine solution and then adding the ozonated brine solution to a volume of contaminated oil.
Dixit (US 2011/0186525) is also considered relevant. Dixit discloses a process for treating a wellbore fluid comprising contacting an aqueous wellbore fluid comprising organic contaminants with ozone and separating the fluid into an organic phase and a clarified water phase (see Abstract). Again, like Dixit, the process is directed to treating a contaminated water and not to treating a contaminated oil according to the instant claimed embodiment.
Janssen et al (US 2014/0042058) discloses mixing oil and water produced from a formation with a brine solution and a demulsifier and separation of the oil from the mixture (see Abstract; [0008]-[0012]). Janssen does not disclose or suggest adding ozone to the brine solution prior to mixing nor does there appear to be any suggestion in the prior art which would lead a person of ordinary skill to modify Janssen in such a way as to arrive at the claimed embodiment.
The prior art fails to adequately disclose or suggest a method as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772